Case 3:19-cv-00589-REP-RCY Document1-1 Filed 08/14/19 Page 1 of 4 PagelD# 10

Enforcement and Removal Operalions

U.S. Department of Homeland Security
$280 Henneman Drive
Norfolk, VA 23513

    
  

“eae, U.S. Immigration
eeet)-) and Customs

  

Enforcement

Tiede, Raymond

FARMVILLE DETENTION

508 WATERWORKS RD

FARMVILLE, VA 23901 A Number: A 200 397 367

Notice to Alien of File Custody Review

You are detained in the custody of U.S. Immigration and Customs Enforcement (ICE), and you are required
to cooperate with ICE in effecting your removal from the United States. If ICE has not removed you from
the United States within the removal! period as set forth in INA 241(a) (normally 90-days of either: 1) your
entering ICE custody with a final order of removal, deportation or exclusion, or 2) the date of any final order
you receive while you are in ICE custody), ICE’s Deciding Official will review your case for consideration
of release on an Order of Supervision. Release, however, is dependent on your demonstrating to the
satisfaction of the Attorney General that you will not pose a danger to the community and will not present a
flight risk.

Your custody status will be reviewed on or about 07/29/2019 . The deciding official may
consider, but is not limited to considering the following:

Criminal convictions and criminal conduct;
Other criminal and immigration history
Sentence(s) imposed and time actually served
History of escapes, failures to appear for judicial and other proceedings, and other defaults;
Probation history;
Disciplinary problems while incarcerated
Evidence of rehailitative effort or recidivism;
Equities in the United States;
Cooperation in obtaining your travel document;
0 = Any available mental health reports.

Nin WD —

= 0 6 ~]

You may submit any documentation you wish to be reviewed in support of your release, prior to the date
listed above, to the attention of the Officer and address below. English translations must be provided
pursuant to 8 CFR 103.2(b)(3). An attorney or other person may submit materials on your behalf. The
deciding official will notify you of the decision in your case. Attached to this notice is a list of free or low
cost legal representatives who may be able to provide assistance to you in preparing your case.
Case 3:19-cv-00589-REP-RCY Document 1-1 Filed 08/14/19 Page 2 of 4 PagelD# 11

DEPARTMENT OF HOMELAND SECURITY
U.S. Customs and Border Protection

ORDER OF REMOVAL
(SECTIONS 217 AND 237) SIGMA Event: 27259560

Event No: WAS1904000349

 

 

 

 

Name (Last, First, Middle Initial): trzpg, RavmoND File Number; a-200-397-367
Street Address: 21 Lincoln Woods Way Unit# 1A City: Perry Hall
State: D Country: UNITBD STATEe OP AMERICA

 

Having determined that:

1) You are neither a citizen nor a national ot the United States.

 

 

 

2) You are a native of, 7RANCS and a citizen of "*"°" ‘
3) You were admitted to the United States on, 08/28/2001 , at JOHN P KENNEDY INTERNATIO under section 17 of the
immigration and Naturalization Act, and authorized to remain until 11/26/2002 and after admission as a nonimmigrant

under Section 217 of said Act, you are to be found to be deportable from the United States under Section 237
of the Act, to wit:

You remained in the United states beyond your paried of admiugsion and were in the United States illegally for
approximately 18 years.

You have waived your right to contest any action for removal, except to apply for asylum, having been admitted under
section 217 of the Immigration and Naturalization Act.

By virtue of the authority vested in the Secretary of the Department of Homeland Security, and in me as his delegate, by
the laws of the United States.

| HEREBY ORDER that you be removed from the United States of America.

Title: szconpary OFFICER Name (Last, First, Middle Initial): STONKLE, CHARLES

 

Signature: Date: 04/29/2019 Place: (KIAD) WASHINGTON-DULLES, VA, USA

 

CBP Form 845 (1/19) Page 1 of 1
Case 3:19-cv-00589-REP-RCY Document 1-1 Filed 08/14/19 Page 3 of 4 PagelD# 12

U.S, DEPARTMENT OF HOMELAND SECURITY
NOTICE TO ALIEN ORDERED REMOVED/DEPARTURE VERIFICATION

 

Event No: WAS1904000349 FINS: 1098171403 A-File No: 200397367
SIGMA Event: 27259560 Date: 04/29/2019
Alien's name: Reymond TIDE

 

You have been found to be inadmissible to the United States under the provisions of section 212(a) of the Immigration

and Nationality Act (Act) or deportable under the provisions of section 237 of the Act as a Visa Waiver Pilot Program

violator. In accordance with the provisions of section 212(a)(9) of the Act, you are prohibited from entering, attempting to

enter, or being in the United States

(_] For a period of 5 years from the date of your departure from the United States as a consequence of your having been
found inadmissible as an arriving alien in proceedings under section 236(b)(1) or 240 of the Act.

[x] For a period of 10 years from the date of your departure from the United States as a consequence of your having
been ordered removed in proceedings under any section of the Act other than section 235(b)(1) or 240, or of being
ordered excluded under section 236 of the Act in proceedings commenced prior‘to April 1, 1997.

[_] For a period of 20 years from the date of your departure from the United States as a consequence of being found
inadmissible and being previously excluded, deported, or removed from the United States.

[1] At any time because in addition to being found inadmissible, you have been convicted of a crime designated as an
aggravated felony.

After your removal has been effected, you must request and obtain permission from the Secretary of Homeland Security

to reapply for admission to the United States during the period indicated. You must obtain such permission before

commencing your travel to the United States. Application forms for requesting permission to reapply for admission may be

obtained by contacting any United States Consulate or U.S. Department of Homeland Secity office. Refer to the above

file number when requesting forms or information.

 

WARNING FOR ALL REMOVED ALIENS: It [s a crime under Title 8 United States Code, Section 1326, for an allan who has been removed
from tho United States to enter, attempt to enter, or be found tn the United States without the Secretary of Hometand Security's express
consent. Depending on the circumstances of the removal, conviction for this crime can result in Imprisonment of a period of from 2 to 20

years and/or a fine up to $250,000.

 

 

SPECIAL NOTICE TO SEX OFFENDERS: Federal Law requires a convicted sex offender, Including an allen who has been removed from or
otherwise departed the United States and subsequantly returns, to register In each jurisdiction In the United States In which ha or she
resides, Is employed, or Is a student. Violation of this requirement can result In prosecution and Imprisonment for up to 10 years under

Title 18 United States Code, Section 2250.

 

 

 

 

ROSE,. Tadmax
SCBP OFFICER CHANTILLY, VIRGINIA
(Signature of officer serving warning) (Title of officer) * (Location of DHS Offica)

a
Verification of Removal
(Complete this section for file copy only)

 

 

Departure Date [Por of Departure Manner of Departure
COMMERICAL AIR

 

Signature of Verifying Officer Title of Officer

 

 

 

 

 

 

 

 

  

 

 

(Signature of alien whose fingerprint and photegraph appear above) (Signature of official taking fingerprint)

DHS Form I-286 (1/12) Page 1 of 1
Case 3:19-cv-00589-REP-RCY Document1-1 Filed 08/14/19 Page 4 of 4 PagelD# 13

FORMAL GRIEVANCE FORM / FORMULARIO DE AGRAVIO FORMALES

 

 

 

IMMIGRATION CENTERS OF AMERICA . FARMVILLE
1. Detainee Name / Nombre ea 2. A-Number 3. Dorm & Bunk Number / Dormitorio y
AY ME bars % “eE Dt LOO 47136) Numero de cama a-)2.

 

 

 

4. Informal Resolution ma with hs @ of Person)/Resojuriéh informal intentado con (Nombre de la Persona):
DEPaory Fre Lo bre ebipe’ De, MATTHEN AQUME CE

5. Standard, policy, or statute violated, or reason for ievanca/Esandares pélizas o estatutos violados, o la razén de queja:
Gi n AIS J Tod Pope f. Wi Laddae A qud En) nits ate Cots DAL 7 Been. Altay

 

mt - fge & he US bed pef IOUS Pre Ave Ren Fctres

F

 

6, In what way were each of the above violated?/;De qué manera se violan cada une? Be specific. Sea espectfi co.

- I f age é
re ave tx A fad shed agi), oped Vid BE Ss sire Alve Re pMacli2s fo Be e wie ow . ce fi sree ty
Tae Caw C7o ¢2yb) WE have a ender every attempt Tr nel fet watt, a ve pele ‘hy

sh. tle dasak he ahh 4 yy oF FRANCE
£4e . © Aa SA t 7t Keni 2, ME To py ne ve Gaga &

Becaukt °F senw pirgunal Repsers | Le 4 of 10 Brande STAs Gove cat nk

of SSue mer Ti oval ova Py attety trz ’ iby ¢ an
writ er 2 ot m feces Akan Dy rok Ta Sacks on Aly craw?

7. Date(s) of alleged viol ton ec dePresunta Violacidénes
O7f/30/201F
8, Request remedy (what you want done)?/:Remedio solicitud (lo que quiere hacer)?

Jy Labonte Se 7 !

a

    

    
          
     

     
 

 

 

 
 
 

Cy canted sia He Apale Ko wake PP OP ibe, be of tf
: / .
+ 4 : { td ~- ‘ ‘ { »
Pape ee aE Re ba mo
f ;
9. Signature / Firma . 10. Date signed/ yy. de la firma

AO TA

nee a Ro 4 Y

14, a of Informal Resolution?

    
 
   

  

 

  

12. Date Received

I: =

 

    

 

 

15. Forwarded To/Received By & Tide/Department 16. Signature 17. Date

 

 

 

 

i clas
18. Response and Rationale

You need to speak with your DO about any concerns about your case, You may write your name on the DO
list to speak with our DO when he comes to the facility. You may submil an ICE delainee request and place
it on the ICE Boxin the dorm. You may call your DO for free in the dorm by using the speed dial.

 

19. Printed Name & Title

   

Lfrietas

   

20: Signabure,.. ho an \ 21. Date, /1/19

 

Pe : err
22. Detainee Name / Nombre 24. Date / Fecha

   

 

 

 

White Copy - Detention File/Medical Record tage a Coordinator Yellow Copy - Detainee

ICA FORM 23 OCT 11
f

    

    
 

 
